 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      PAUL O’BEIRNE,
                                                               NO. C15-1330RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER TO SHOW CAUSE

11
      TROY STAFFORD,

12
                           Defendant.

13

14          This matter comes before the Court on “Plaintiff Paul O’Beirne’s Motion for Order to
15
     Show Cause.” Dkt. # 57. On January 28, 2019, the Court ordered defendant to contact plaintiff’s
16
     counsel, appear for a deposition, and produce documents. Defendant was advised “that his
17
     failure to comply with this order, appear for his deposition, and produce the requested
18

19   documents may result in a finding of contempt of Court against him, and may subject him to

20   severe sanctions, up to and including arrest.” Dkt. # 53 at 1-2.
21          Plaintiff has provided evidence that defendant failed to comply with the Court’s order and
22
     seeks an order requiring defendant to appear and show cause why he should not be held in
23
     contempt.
24
            There can be no question that courts have inherent power to enforce compliance
25
            with their lawful orders through civil contempt. . . . And it is essential that courts
26          be able to compel the appearance and testimony of witnesses. . . . Where contempt
27          consists of a refusal to obey a court order to testify at any stage in judicial
28   ORDER TO SHOW CAUSE - 1
 1          proceedings, the witness may be confined until compliance. The conditional nature
 2          of the imprisonment - based entirely upon the contemnor’s continued defiance -
            justifies holding civil contempt proceedings absent the safeguards of indictment
 3
            and jury, . . . provided that the usual due process requirements are met.
 4

 5   Shillitani v. U.S., 384 U.S. 364, 370-71 (1966) (internal footnotes and citations omitted).

 6   Contempt sanctions “designed to compel future compliance with a court order” are considered
 7   civil in nature and “may be imposed in an ordinary civil proceeding upon notice and an
 8
     opportunity to be heard.” Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821,
 9
     827 (1994). While due process does not require a full-blown evidentiary hearing before finding a
10

11
     party in civil contempt, the Ninth Circuit does “not encourage the imposition of contempt

12   sanctions ‘on the papers.’” U.S. v. Ayres, 166 F.3d 991, 995-96 (9th Cir. 1999).

13          Although the evidence of defendant’s contempt is uncontested on the current record,1 the
14
     Court will offer defendant one last opportunity to comply with the Court’s prior order and to
15
     show cause why he should not be held in contempt of Court. Defendant is therefore ORDERED
16
     to appear on Friday, November 1, 2019, at 9:00 am in the United States District Courthouse
17

18   at 700 Stewart Street, Seattle, Washington, Courtroom 15106 and show cause why he should not

19   be found in contempt. Defendant shall be prepared to sit for his deposition and produce the
20   requested documents at that time. If defendant fails to appear as ordered on November 1, 2019,
21
     at 9:00 am, a bench warrant for his arrest will be issued. Upon his arrest, defendant will be
22
     brought before the Court to address the civil contempt issue. If the Court is not immediately
23
     available to conduct a contempt hearing following defendant’s arrest, defendant shall be
24

25          1
               The party alleging civil contempt has the burden of proving by clear and convincing evidence
26   that the alleged contemnor violated a specific and definite court order by failing to take all reasonable
     steps within its power to comply. See In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10 F.3d
27   693, 695 (9th Cir. 1993).
28   ORDER TO SHOW CAUSE - 2
 1   incarcerated until such time as the Court can conduct a civil contempt hearing.
 2         The Clerk of Court is directed to serve a copy of this Order on defendant at the following
 3
     addresses:
 4
     15560 N. Frank Lloyd Wright                     9439 E. Trailside View
 5   Suite B4-299                                    Scottsdale, AZ 85255
 6   Scottsdale, AZ 85260

 7   tstafford4@icloud.com                           troy@gscapital.us
 8

 9
           Dated this 27th day of September, 2019.
10
                                              A
11                                            Robert S. Lasnik
                                              United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER TO SHOW CAUSE - 3
